UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-32905 AMANASU ENVIRONMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0347883 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Park Avenue Center 10th Floor New York, NY 10022 (Address of principal executive offices) (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 44,100,816 as of November 15, 2013. AMANASU ENVIRONMENT CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2013 TABLE OF CONTENTS Reference Section Name Page PART I Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Default Upon Senior Securities 11 Item 4. Safety Disclosure 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures Signatures 12 PART I ITEM 1. FINANCIAL STATNEMENTS AMANASU ENVIRONMENT CORPORATION (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash $ $ Certificates of deposit Total current assets Fixed Assets: Automotive equipment Less, accumulated depreciation Net fixed assets - - Other Assets: Due from shareholder - Total other assets - Total Assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Payroll and other taxes payable Due to shareholder Advances from related parties Total current liabilities Stockholder's Equity: Common stock: authorized 100,000,000 shares of $.001 par value; 44,100,816 and 44,000,816 issued and outstanding, respectively Additional paid in capital Deficit accumulated during development stage ) ) Deficit accumulated prior to development stage ) ) Accumulated other comprehensive income Total Amanasu Environment Corporation stockholders’ equity ) ) Non controlling interest Total equity ) ) Total Liabilities and Stockholder's Equity $ $ The accompanying notes are an integral part of these financial statements. 1 AMANASU ENVIRONMENT CORPORATION (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine Month Periods Ended September 30, 2013 and 2012 (Unaudited) September 30, September 30, January 1, (Date of Commencement of Development Stage) to September 30, Revenue $
